FILED
                            NOT FOR PUBLICATION                               NOV 04 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PARADISE VALLEY FARMS, a Nevada                  No. 08-15209
partnership; et al.,
                                                 D.C. No. CV-04-00759-LRH
              Plaintiffs,

MARILYN L. GEERTSON; et al.,                     MEMORANDUM*

              Plaintiffs,

  and

PHILLIP W. GEERTSON,

              Plaintiff - Appellant,

  v.

FEDERAL DEPOSIT INSURANCE
CORPORATION,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                          Submitted November 2, 2010**
                            San Francisco, California

Before: KOZINSKI, Chief Judge, RYMER, Circuit Judge, and TRAGER, Senior
District Judge.***

      Phillip Geertson appeals.1 His brief states that the appeal is from an order

dismissing claims, but that cannot be so; there is no such order. Indeed, as the

district court’s orders make clear, no judgment has been entered. Absent a final

order, there is no appellate jurisdiction under 28 U.S.C. § 1291 – which is the only

basis upon which his brief asserts that we may proceed. Even if we ignore this and

look to his notice of appeal, it indicates that Geertson appeals the December 27,

2007 denial of reconsideration. However, we lack jurisdiction on the basis of that

order, too, unless we suppose that what Geertson actually means to appeal was the

underlying order of September 28, 2007. Assuming this is so, and that we have

jurisdiction, see Sierra On-Line, Inc. v. Phx. Software, Inc., 739 F.2d 1415, 1420-

21 (9th Cir. 1984), his appeal lacks merit and we affirm.

      To the extent Geertson argues that the district court erroneously held him in

contempt, the argument is frivolous. No such order appears. Beyond this, the

          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
             The Honorable David G. Trager, Senior United States District Judge
for the Eastern District of New York, sitting by designation.
      1
        Geertson appears to treat Paradise Valley Farms as an appellant as well,
though it is not.
court did not abuse its discretion in granting in part the Bank’s motion to compel.

The UCC has no bearing on the matter in dispute. Nor did the court abuse its

discretion in denying Geertson’s motion for reconsideration. It did not clearly err

in any respect; in particular it did not err in failing to require the Bank to comply

with the UCC because the UCC was not relevant to the settlement or the

subsequent orders enforcing it.

      Finally, Geertson suggests in reply that the FDIC is not the real party in

interest. This is also frivolous.2

      AFFIRMED.




      2
        We remind counsel for Geertson that briefs on appeal must comply with
Fed. R. App. P. 28. The statements made, and arguments presented, should
accurately reflect the record. Frivolous appeals and arguments may be sanctioned
under Fed. R. App. P. 38.